                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


JANET SAXON,                                     )
                                                 )
            Plaintiff,                           )
                                                 )
      vs.                                        )          Case No. 4:19CV1612 JCH
                                                 )
KEY SPORT,                                       )
                                                 )
            Defendant.                           )


                               MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s Motion for Appointment of Counsel, filed

August 12, 2019. (ECF No. 14). There is no constitutional or statutory right to appointed

counsel in a civil case. Nelson v. Redfield Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir.

1984). In determining whether to appoint counsel, courts consider factors that include whether

the plaintiff has presented non-frivolous allegations supporting her prayer for relief, whether the

plaintiff will substantially benefit from the appointment of counsel, whether there is a need to

further investigate and present the facts related to the plaintiff’s allegations, and whether the

factual and legal issues presented by the action are complex. See Battle v. Armontrout, 902 F.2d

701, 702 (8th Cir. 1990); Johnson v. Williams, 788 F.2d 1319, 1322-23 (8th Cir. 1986); Nelson,

728 F.2d at 1005.

       After considering Plaintiff’s Motion for Appointment of Counsel in view of the relevant

factors, the Court finds that the facts and legal issues presented in the instant case are not so

complex as to warrant the appointment of counsel at this time. In addition, the pleadings filed by




                                             1
                                              -1-
Janet Saxon indicate that she is capable of presenting the facts and legal issues without the

assistance of counsel. Plaintiff’s Motion for Appointment of Counsel will therefore be denied.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Appointment of Counsel (ECF

No. 14) is DENIED without prejudice.



Dated this 16th Day of August, 2019.



                                                /s/ Jean C. Hamilton
                                                UNITED STATES DISTRICT JUDGE




                                            2
                                             -2-
